       Case 1:21-cr-00028-APM Document 166 Filed 04/19/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                *


               v.                        *


DONOVAN CROWL,                           *         Crim No. 21-cr-0028(APM)
SANDRA PARKER,
BENNIE PARKER,                           *
LAURA STEELE,
ROBERTO MINUTA,                          *
    DEFENDANTS
                                     ORDER

      Because of the expected length and complexity of the proceedings in the
above matter, CJA appointed counsel for Defendants and his/her experts may use
the following procedures to obtain interim payments during the course of their
representation.

      Counsel and expert service providers may submit to the Office of the
Federal Public Defender, each month, interim CJA Forms 20 and/or CJA 21, as
appropriate, setting forth an itemization of compensation earned and reimbursable
expenses.

       The Court will review the interim vouchers when submitted and will
authorize compensation for the approved number of hours, up to a total of
$12,100.00 for counsel and $2,700.00 for expert services and for all reimbursable
expenses reasonably incurred during the interim period. To the extent that the first
interim voucher or any subsequent interim vouchers cumulatively seek hourly
compensation exceeding the $12,100.00 (attorney) and $2,700.00 (expert services)
CJA per-case ceiling (excluding reimbursement sought for expenses), those
vouchers must be approved by both this Court and a designated Judge of the
United States Court of Appeals for the District of Columbia Circuit before
disbursement can be made.
       Case 1:21-cr-00028-APM Document 166 Filed 04/19/21 Page 2 of 2




      After review by the Office of the Federal Public Defender, the Court will
review each interim and final voucher and submit any excess voucher to the
designated Judge of the United States Court of Appeals for the District of
Columbia Circuit for a review and approval.

SO ORDERED:
                                                           2021.04.18
                                                           11 :49:03
                                                           -04'00'
Date                                      Honorable Amit P. Mehta
                                          Judge, United States District Court for
                                          the District of Columbia




Date                                      Honorable Robert L. Wilkins
                                          Judge, U.S. Court of Appeals for the
                                          District of Columbia Circuit




                                      2
